DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining, by the network device and based on the dataset, the packets utilizing the first network protocol type, and the packets utilizing the second network protocol type, a route selection policy…” It is not clear what is being “determin[ed]” by the network device and based on the dataset. Whether it is the “route selection policy”, the “packet utilizing the first network protocol” or “the packets utilizing the second network protocol type”. Claims are read as best understood by the examiner for purpose of examination on merits. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KARAMPATSIS et al (US 2018/0220327) in view of QIAO (QIAO et al (US 2020/0359439))

Regarding claim 1,   KARAMPATSIS et al (US 2018/0220327) discloses method comprising:
identifying, by a network device, an application, of a dataset identifying applications utilized by a user equipment, simultaneously utilizing a first network protocol type, and a second network protocol of network protocol types (KARAMPATSIS: ¶91, ¶94, ¶105, ¶154, ¶175, ¶180, ¶188, ¶197, ¶209, ¶162, a PCC system at the gateway identifies at least an application using an application ID/signatures that is in a user profile/context information (equivalent to data set)and traffic type/flow mapping information to determine which protocol the traffic/packet is utilizing to get communicated through the network e.g. TCP based protocol or UDP based protocol);
performing, by the network device, a deep packet inspection for the application, simultaneously utilizing the first network protocol type, to determine packets utilizing the first network protocol type and packets utilizing second protocol types (KARAMPATSIS: ¶206, ¶209, ¶162, ¶197, performing deep packet inspection and detecting the traffic/packets belonging to the application and utilizing a first network protocol and second protocol (e.g. one of UDP and TCP based on sub-QCI identification and application signatures) by a gateway device of the PCC system); and
determining, by the network device and based on the dataset, the packets utilizing the first network protocol type, and the packets utilizing the second network protocol type, a policy (KARAMPATSIS: ¶206, ¶209, ¶162, ¶219, determining by the gateway device of the PCC system, based on the application ID included in the user context and flow mapping information, the packets utilizing UDP and the packets utilizing TCP protocol and treat the packets according to the policy/mapping rules and the protocol based on those rules and policy).
QIAO et al (US 2020/0359439) discloses policy being a route selection policy.
However, QIAO (QIAO et al (US 2020/0359439)) discloses policy being a route selection policy  (QIAO: ¶178, ¶409,  policy rules applies a route/network route selection based on the application identification and profile).
A person of ordinary skill in the art working with the invention of KARAMPATSIS would have been motivated to use the teachings of QIAO as it provides a way to improve routing based on policy application for flows associated with asymmetric service traffic. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KARAMPATSIS with teachings of QIAO in order to improve routing management.


Regarding claim 2,   KARAMPATSIS modified by QIAO discloses method of claim 1, wherein the dataset is a combined dataset comprising one or more datasets (KARAMPATSIS: ¶197, the UE contexts are saved in the gateway and corresponding sub-QCI identification).

Regarding claim 3,   KARAMPATSIS modified by QIAO discloses method of claim 1, wherein the dataset includes one or more of:
anonymized historical network usage data, or information collected subject to consent of one or more users (KARAMPATSIS: ¶205, context information received from the WTRU during authentication and attach procedure which implies consent of the user).


Regarding claim 5,   KARAMPATSIS modified by QIAO discloses method of claim 1, wherein performing the deep packet inspection for the application comprises:
determining that information regarding multiprotocol applications indicates that application traffic, of the multiprotocol applications, is transmitted using the first network protocol type or the second network protocol type (KARAMPATSIS: ¶206, ¶209, ¶162, ¶219, determining by the gateway device of the PCC system, based on the application ID included in the user context and flow mapping information, the packets utilizing UDP and the packets utilizing TCP protocol and treat the packets according to the policy/mapping rules and the protocol based on those rules and policy).

Regarding claim 6,   KARAMPATSIS modified by QIAO discloses method of claim 1, wherein performing the deep packet inspection for the application comprises:
determining that application traffic, of a multiprotocol application, is transmitted using the first network protocol type and the second network protocol type, concurrently or within a same period of time, to a same destination Internet Protocol (IP) address (KARAMPATSIS: ¶175, ¶214, ¶378, destination IP address for an application traffic).

Regarding claim 7,   KARAMPATSIS modified by QIAO discloses method of claim 1, wherein identifying the applications comprises:
identifying information regarding the applications that are included in a first portion of a combined dataset and in a second portion of the combined dataset (KARAMPATSIS: ¶202, ¶197-198, ¶175, different TFTs for different bearers and applications having different application signatures for each of the application in each respective TFT stored).

Regarding claim 8,   KARAMPATSIS discloses non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a network device, cause the network device to:
identify an application, of a dataset identifying applications utilized by a user equipment, simultaneously utilizing a first network protocol type, of network protocol types, and a second network protocol type of the network protocol types (KARAMPATSIS: ¶91, ¶94, ¶105, ¶154, ¶175, ¶180, ¶188, ¶197, ¶209, ¶162, a PCC system at the gateway identifies at least an application using an application ID that is in a user profile/context information (equivalent to data set)and traffic type/flow mapping information to determine which protocol the traffic/packet is utilizing to get communicated through the network e.g. TCP based protocol or UDP based protocol), wherein the dataset is segregated based on the network protocol types to form a segregated dataset (KARAMPATSIS: ¶202, ¶197-198, ¶175, different TFTs for different bearers and applications having different application signatures for each of the application in each respective TFT stored);
perform a deep packet inspection for the application, simultaneously utilizing the first network protocol type and the second network protocol type, to determine packets utilizing the first network protocol type and packets utilizing the second network protocol type (KARAMPATSIS: ¶206, ¶209, ¶162, ¶197, performing deep packet inspection and detecting the traffic/packets belonging to the application and utilizing a first network protocol and second protocol (e.g. one of UDP and TCP based on sub-QCI identification and application signatures) by a gateway device of the PCC system); and
determine, based on the segregated dataset, the packets utilizing the first network protocol type, and the packets utilizing the second network protocol type, a policy (KARAMPATSIS: ¶206, ¶209, ¶162, ¶219, determining by the gateway device of the PCC system, based on the application ID included in the user context and flow mapping information, the packets utilizing UDP and the packets utilizing TCP protocol and treat the packets according to the policy/mapping rules and the protocol based on those rules and policy).
QIAO et al (US 2020/0359439) discloses policy being a route selection policy.
However, QIAO (QIAO et al (US 2020/0359439)) discloses policy being a route selection policy  (QIAO: ¶178, ¶409,  policy rules applies a route/network route selection based on the application identification and profile).
A person of ordinary skill in the art working with the invention of KARAMPATSIS would have been motivated to use the teachings of QIAO as it provides a way to improve routing based on policy application for flows associated with asymmetric service traffic. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KARAMPATSIS with teachings of QIAO in order to improve routing management.


Regarding claim 9,   KARAMPATSIS modified by QIAO discloses non-transitory computer-readable medium of claim 8, wherein the network protocol types include one or more of: a transmission control protocol, a user datagram protocol (UDP), a quick UDP Internet connections protocol, a hypertext transfer protocol, or a file transfer protocol (KARAMPATSIS: Table 2 and Table 3, UDP, FTP and TCP based services).

Regarding claim 10,   KARAMPATSIS modified by QIAO discloses non-transitory computer-readable medium of claim 8, wherein the dataset includes one or more of:
information identifying an application type, information identifying an identifier or name of the application, a package name associated with the application, a domain name associated with the application, a port number used by the application, or a network address associated with application traffic of the application (KARAMPATSIS: ¶215, ¶219, ¶205, application signatures and identification in the packets).

Regarding claim 11,   KARAMPATSIS modified by QIAO discloses non-transitory computer-readable medium of claim 8, wherein the one or more instructions further cause the network device to:
determine another policy for another application of the applications (KARAMPATSIS: ¶191, ¶198, Table 2 and Table 3, different applications with different signatures and different corresponding policies ).

Regarding claim 12,   KARAMPATSIS modified by QIAO discloses non-transitory computer-readable medium of claim 8, wherein the one or more instructions, that cause the network device to perform the deep packet inspection for the application, cause the network device to:
determine that information regarding multiprotocol applications indicates that application traffic, of the multiprotocol applications, is transmitted using the first network protocol type or the second network protocol type (KARAMPATSIS: ¶191, ¶198, Table 2 and Table 3, different applications with different signatures and different corresponding policies; different protocols are determined based on these different policies).

Regarding claim 13, KARAMPATSIS modified by QIAO discloses non-transitory computer-readable medium of claim 8, wherein the one or more instructions, that cause the network device to perform the deep packet inspection for the application, cause the network device to:
determine that application traffic, of a multiprotocol application, is transmitted using the first network protocol type and the second network protocol type, concurrently or within a same period of time, to a same destination Internet Protocol (IP) address (KARAMPATSIS: ¶175, ¶214, ¶378, destination IP address for an application traffic).

Regarding claim 14, KARAMPATSIS modified by QIAO discloses non-transitory computer-readable medium of claim 8, wherein the one or more instructions that cause the network device to determine route selection policy, cause the network device to:
map application traffic to a network slice based on a network protocol type utilized by the application traffic (QIAO: ¶286, ¶150, routing application traffic to a particular slice based on mapping).

Regarding claim 15, KARAMPATSIS discloses a network device, comprising:
one or more processors configured to:
identify an application, of a dataset identifying applications utilized by a user equipment, simultaneously utilizing a first network protocol type, of network protocol types, and a second network protocol type of the network protocol types (KARAMPATSIS: ¶91, ¶94, ¶105, ¶154, ¶175, ¶180, ¶188, ¶197, ¶209, ¶162, a PCC system at the gateway identifies at least an application using an application ID/signatures that is in a user profile/context information (equivalent to data set)and traffic type/flow mapping information to determine which protocol the traffic/packet is utilizing to get communicated through the network e.g. TCP based protocol or UDP based protocol);
perform a deep packet inspection for the application, simultaneously utilizing the first network protocol type and the second network protocol type, to determine packets utilizing the first network protocol type and packets utilizing the second network protocol type (KARAMPATSIS: ¶206, ¶209, ¶162, ¶197, performing deep packet inspection and detecting the traffic/packets belonging to the application and utilizing a first network protocol and second protocol (e.g. one of UDP and TCP based on sub-QCI identification and application signatures) by a gateway device of the PCC system); and
determine, based on the dataset, the packets utilizing the first network protocol type, and the packets utilizing the second network protocol type, a policy (KARAMPATSIS: ¶206, ¶209, ¶162, ¶219, determining by the gateway device of the PCC system, based on the application ID included in the user context and flow mapping information, the packets utilizing UDP and the packets utilizing TCP protocol and treat the packets according to the policy/mapping rules and the protocol based on those rules and policy).
QIAO et al (US 2020/0359439) discloses policy being a route selection policy.
However, QIAO (QIAO et al (US 2020/0359439)) discloses policy being a route selection policy  (QIAO: ¶178, ¶409,  policy rules applies a route/network route selection based on the application identification and profile).
A person of ordinary skill in the art working with the invention of KARAMPATSIS would have been motivated to use the teachings of QIAO as it provides a way to improve routing based on policy application for flows associated with asymmetric service traffic. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KARAMPATSIS with teachings of QIAO in order to improve routing management

Regarding claim 16, KARAMPATSIS modified by QIAO discloses network device of claim 15, wherein the route selection policy includes a plurality of rules, and wherein a rule, of the plurality of rules includes one or more of:
a rule precedence value indicating a priority of the rule within the policy, a traffic descriptor indicating when the rule is applicable, a route selection descriptor indicating one or more of a session and service continuity mode, a network slice selection, a data network name selection, a packet data unit (PDU) session type selection, a PDU session type, a non-seamless offload indication, or an access type preference, an IP descriptor regarding a particular network protocol type, or information identifying one or more applications (KARAMPATSIS: ¶197, ¶202, particular protocol, application identifier, and priority rule in the policy).

Regarding claim 17, KARAMPATSIS modified by QIAO discloses network device of claim 15, wherein the one or more processors are further configured to:
cause the route selection policy to be provided to another network device to provide the route selection policy to the user equipment (KARAMPATSIS: ¶208, ¶297, ¶300, UE is provided with the policies ).


Regarding claim 19, KARAMPATSIS modified by QIAO discloses network device of claim 15, wherein the one or more processors, to perform the deep packet inspection for the application, are configured to:
determine that information regarding multiprotocol applications indicates that application traffic, of the multiprotocol applications, is transmitted using the first network protocol type or the second network protocol type (KARAMPATSIS: ¶206, ¶209, ¶162, ¶219, determining by the gateway device of the PCC system, based on the application ID included in the user context and flow mapping information, the packets utilizing UDP and the packets utilizing TCP protocol and treat the packets according to the policy/mapping rules and the protocol based on those rules and policy).

Regarding claim 20, KARAMPATSIS modified by QIAO discloses network device of claim 15, wherein the one or more processors, to perform the deep packet inspection for the application, are configured to:
determine that application traffic, of a multiprotocol application is transmitted using the first network protocol type and the second network protocol type, concurrently or within a same period of time, to a same destination IP address (KARAMPATSIS: ¶175, ¶214, ¶378, destination IP address for an application traffic).



Claim(s) 4, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KARAMPATSIS modified by QIAO as applied to claim 1/15 above, further in view of DAO (DAO US 2020/0329008)
Regarding claim 4,   KARAMPATSIS modified by QIAO discloses method of claim 1, wherein performing the deep packet inspection for the application comprises:
performing packet processing to determine content of the packet in at least the header field in the application traffic (KARAMPATSIS: ¶203, header of the packet is inspected and contents determined).
KARAMPATSIS modified by QIAO remains silent regarding determining  contents include determining timestamps of packets.
However, DAO discloses determining  contents include determining timestamps of packets. (DAO: ¶170, UL traffic packets including time stamps that are determined at the core network device).
A person of ordinary skill in the art working with the invention of KARAMPATSIS modified by QIAO would have been motivated to use the teachings of DAO as it provides a way to determine timing of the traffic to keep real-time and time sensitive traffic tracked for better user experience. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KARAMPATSIS modified by QIAO with teachings of DAO in order to improve time sensitive communication performance.
Regarding claim 18, KARAMPATSIS modified by QIAO discloses network device of claim 15, wherein the one or more processors, to perform the deep packet inspection for the application, are configured to:
perform packet processing to determine content of the packet in at least the header field in the application traffic (KARAMPATSIS: ¶203, header of the packet is inspected and contents determined).
KARAMPATSIS modified by QIAO remains silent regarding determining  contents include determining timestamps of packets.
However, DAO discloses determining  contents include determining timestamps of packets. (DAO: ¶170, UL traffic packets including time stamps that are determined at the core network device).
A person of ordinary skill in the art working with the invention of KARAMPATSIS modified by QIAO would have been motivated to use the teachings of DAO as it provides a way to determine timing of the traffic to keep real-time and time sensitive traffic tracked for better user experience. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KARAMPATSIS modified by QIAO with teachings of DAO in order to improve time sensitive communication performance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11265254. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20, of application claim all that is recited in claim 1-20 of the patent. An omission of an element and its functions is obvious variation if the function of the element is not desired (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)) (See MPEP, 2144.04 (ll)(a)).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461